Citation Nr: 1046607	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by hematuria. 

2.  Entitlement to service connection for a psychiatric disorder, 
variously claimed as schizophrenia and a personality disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1978 to 
November 1981 and from August 1984 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  
In pertinent part of the September 2004 decision the RO decided 
not to reopen the Veteran's previously denied claims for service 
connection for a disability manifested by hematuria and a 
psychiatric disorder.  

The Board notes that the Veteran testified at a travel Board 
hearing before the undersigned Veterans Law Judge in March 2007.  

In January 2008 the Board found that new and material evidence 
had been submitted and reopened the Veteran's claims for service 
connection for a disability manifested by hematuria and a 
psychiatric disorder.  The Board then remanded these matters in 
order to obtain any outstanding service treatment records and to 
schedule VA examinations to determine the nature and likely 
etiology of the Veteran's hematuria and his psychiatric problems.  
As the requested development has been completed, no further 
action to ensure compliance with the remand directive is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.   The Veteran had hematuria symptoms during active service and 
since his discharge from service; however, examination reveals no 
medical evidence showing any currently diagnosed underlying 
medical disorder that would cause hematuria symptoms.

3.  The Veteran did not have a psychiatric disorder during his 
first period of service, nor is a psychiatric disorder shown 
within a year after separation from the first period of service, 
and the preponderance of the evidence of record is against a 
finding that his current disability is related to his first 
period of military service. 

4.  In December 1982 the Veteran was diagnosed with dependent 
personality disorder and in December 1983 he was diagnosed with 
chronic, paranoid schizophrenia.  

5.  The Veteran did not disclose that he had a preexisting mental 
health condition, diagnosed as schizophrenia, prior to his second 
period of military service. 

6.  The preponderance of the evidence is against a finding that 
the Veteran's preexisting psychiatric disability was aggravated 
beyond a natural progression as a result of his second period of 
military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by 
hematuria that is due to or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  A psychiatric disability is not due to disease or injury that 
was incurred in or aggravated by his first period of service, nor 
was a preexisting condition aggravated by his second period of 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306(b), 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that is 
necessary to substantiate the claim.  The Veteran should be 
informed as to what portion of the information and evidence VA 
will seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in June 
2004 and October 2008 correspondences.  These letters detailed 
the elements of a service connection claim, described the 
evidence and information necessary to substantiate the claims, 
and set forth the respective responsibilities of VA and the 
Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter Court) 
held that, upon receipt of an application for service connection, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, the RO informed the Veteran of the disability rating 
and effective dates in a October 2008 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished with respect to the issues 
decided here, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examinations in August 2009 and April 2010.  The Board finds that 
these examinations are sufficient since the duty to assist 
usually includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the records of 
prior examination and treatment.  Lineberger v. Brown, 5 Vet. 
App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Finally, 
the Veteran testified before the Board in March 2007.   

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claims on appeal.  



II. Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must 
be: medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Hematuria

After a careful review of the Veteran's claims file the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for hematuria since he 
does not have a diagnosed underlying condition.  On the Veteran's 
November 1978 Report of Medical History for his entrance 
examination he checked "yes" to an inquiry as to whether he 
ever had or currently has sugar/albumin in his urine; he was 
found to be in "Good general health." A November 5, 1981 
routine urinalysis remarked that the Veteran had hematuria.  On 
his November 1981 Report of Medical Examination for his 
separation from his first period of active duty it was noted that 
he had "15-20 RBC's in urine." On the Veteran's May 1984 Report 
of Medical Examination it was noted that he had albumin in his 
urine.  On an August 1984 Dental Health Questionnaire the Veteran 
checked "no" to liver and kidney trouble.   At the Veteran's 
April 2010 VA examination, he was diagnosed with chronic 
hematuria.

The Board finds that the Veteran clearly had hematuria during 
active service.  It appears that this symptom continued after his 
first period of active duty service into his second period of 
active service, and has continued since his discharge from his 
second period of military service.

In January 2008, the Board remanded this matter to specifically 
ascertain whether or not the Veteran had a disease or disability 
associated with hematuria.

The Veteran was provided a genitourinary examination in April 
2010.  The pertinent opinion from the VA examiner reads as 
follows:   

		The veteran's c-file was reviewed and it is more 
likely
		that his chronic hematuria is a continuation and 
		etiologically related to the period of military 
service 
		as he started having hematuria in service and it 
      continues until present.  The veteran is unable to 
      state the frequency of the hematuria, however.  
      Another lab test was ordered for urinalysis on this 
      date, however the continuation of hematuria itself,
      is more likely that it is continued from the service
      time. 

Report of April 2010 Examination 

In a July 2010 addendum to the April 2010 VA examination the VA 
examiner added the following statement: 

		c-file was reviewed.  04/23/10 - urine ck shows 
		small amount of blood no disease or disability
		relted [sic]to hematuria which is sporadic

July 2010 Addendum to April 2010 VA Examination 

The Board finds that even though the Veteran had in-service 
findings of hematuria, and continuity of this symptom since his 
military service, service connection must be denied because 
medical professionals have not identified any current diagnosed 
disability related to the symptom.  

Hematuria is a symptom, defined as blood in the urine visible to 
the naked eye (Stedman's Medical Dictionary 798 (27th ed. 2000)), 
and there must first be evidence of a disability in order for 
service connection to be granted.

"Disability" means impairment in earning capacity resulting from 
diseases and injuries and their residual conditions.  38 C.F.R. § 
4.1 (2008); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that a 
symptom, without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a "disability" 
for which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).

In this case the record provides no clear indication of the 
underlying medical disorder causing the Veteran's recurrent 
hematuria.  Therefore, the Board finds that without an underlying 
condition that is manifested by hematuria, service connection 
cannot be granted.  In addition, the Board notes that the Veteran 
does not have any service-connected disabilities at this time.  

The Board notes that VA must consider all favorable lay evidence 
of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 
(1995).  Accordingly, the Board has considered the lay evidence 
offered by the Veteran in the form of his correspondence to VA 
and his testimony before the Board.  In his lay evidence, the 
Veteran has asserted he had hematuria during service and since 
discharge from service, and the Board has accepted this history 
as credible and consistent with the other evidence of record.  
However, the Veteran has not suggested any underlying disorder 
for the hematuria and he testified that he was never told what 
his hematuria was related to.   

Based on review of the medical and lay evidence above the Board 
finds the Veteran's recurrent hematuria is not shown to be 
associated with an underlying disorder that is due to or 
aggravated by active service.  Accordingly, the claim for service 
connection must be denied.  The evidence in this case 
preponderates against the claim and the benefit-of-the-doubt rule 
does not apply.  Gilbert, 1 Vet. App. at 54.


Psychiatric disorder

As discussed below, a preponderance of the evidence is against 
the Veteran's claim for service connection for a psychiatric 
disorder on both a direct basis and on the basis of aggravation.  

The Veteran had two periods of active military service, one from 
November 1978 to November 1981, and another from August 1984 to 
April 1985.  It appears that the Veteran first sought psychiatric 
treatment at some point between his two periods of active 
service.  As such, the Board has seen fit to separately address 
whether the psychiatric disorder is related to his first period 
of service and whether a psychiatric disorder was aggravated by 
the second period of service. 

On the Veteran's November 1978 Report of Medical History for his 
entrance into the military he checked "no" in response to a 
question asking if he had depression or excessive worry and 
nervous trouble of any sort.  He was noted to be in "Good 
general health."  Clinical evaluation on his November 1978 
Report of Medical Examination prior to entrance into service 
indicated that the Veteran was psychiatrically "normal".  
Service treatment records for the first period of active duty 
service are silent for any diagnosis or treatment of any 
psychiatric problems.  Clinical evaluation on his November 1981 
Report of Medical Examination prior to separation indicated that 
he was psychiatrically "normal". 

The evidence does not show that the Veteran had any psychiatric 
problems during his first period of service, or at separation.  A 
psychiatric disorder was not shown until more than a year after 
separation from the first period of service. 

In December 1982, more than a year after the Veteran's first 
discharge from service, the Veteran was diagnosed with dependent 
personality disorder and it was noted that no hospitalization was 
required.  In April 1983 the Veteran was diagnosed with an Axis I 
diagnosis of marijuana and substance abuse and an Axis 2 
diagnosis of paranoid personality disorder.  The Veteran's chief 
complaint was that he wanted help to get off drugs and that 
"Most of his problem was that he smokes marijuana once daily."  

Treatment records from the Veteran's reserve service showed that 
he was found in May 1983 to be in an altered mental state.  He 
was screened for mobilization and found to be incoherent and 
unable to understand or answer simple questions.  He was found to 
show definite signs of emotional illness.  Pertinent quotes from 
a May 1983 clinical record and consultation report read as 
follows:   

      There are indications of paranoia and possible 
      evidence of damage done by drugs.  
      
      Martin indicated to me he had experimented some with
      various narcotics including "one encounter" with
      LSD while in college.  He said he had no problems 
      there now.  I have a tendency to suspect some
      continuation of this experimentation.  

May 1983 Consultation Report

In July 1983 it was noted that the Veteran was seen at the VA 
hospital and his inpatient records were requested.  In November 
1983 he voluntarily readmitted himself to the VA hospital for 
treatment.  In December 1983 he was released from drill status 
because he refused to release his VA records.  

The report of a Hospitalization Summary indicates that the 
Veteran was admitted from November 9, 1983 to December 7, 1983.  
Diagnoses included schizophrenia, alcohol abuse, drug abuse, and 
paranoid personality.  An excerpt from his hospital summary reads 
as follows: 

		voluntarily readmitted on 11/9/83, apparently 
		because of "I hear voices; I smoke pot and drink 
      beer and wine, etc" of a few months duration.  He
      was last discharged AMA on 5/2/83.  Since then, 
      he stopped taking his medication, drank beer and 
      wine, wandered around, and continued to smoke 
      pot, and he also reported being followed. 

Report of Hospital Summary, VAMC, Waco, Texas, December 1983. 

By way of an August 1984 decision, the RO denied service 
connection for schizophrenia, finding that the condition became 
manifest and was initially confirmed by medical evidence on a 
date too remote from the Veteran's period of active duty to 
warrant service connection.

Despite psychiatric problems and drug/alcohol problems, the 
Veteran reenlisted for active duty service in late 1984.  His 
psychiatric history was not noted on examination prior to 
entrance into service, and it appears that the Veteran took 
efforts to conceal his psychiatric problems by his answers to 
inquiries on the Report of Medical History.

On the Veteran's May 1984 Report of Medical Examination for 
enlistment into a second period of active duty service, the 
clinical examination was "normal" for psychiatric evaluation.  
On his Report of Medical History the Veteran checked "no" next 
to an inquiry as to whether he ever had or currently had 
depression or excessive worry or nervous trouble of any sort.  In 
response to the question as to whether he was ever rejected from 
the military service because of physical, mental, or other 
reasons, he stated that he was "Rejected from physical because 
of 1983 drug use." He also stated that the only time he was in 
the hospital was because of a broken right leg in 1973.  On his 
Applicant Medical Prescreening Form he checked "no" for ever 
being treated for any mental condition.  In September 1984 it was 
noted that upon the Veteran's return to active duty on August 29, 
1984, the Veteran tested positive for THC (marijuana).  He was 
diagnosed as not drug dependent and was retained for service. 

Not long into his second period of active duty service, the 
psychiatric problems the Veteran attempted to conceal became 
apparent.  He was evaluated in January 1985 by a Medical Board 
and diagnosed with schizophrenia.  It was noted that on January 
15, 1985, he was found wandering around the Naval station and was 
mentally confused and disoriented.  He was then sent for a 
psychiatric evaluation at the dispensary but once at the clinic 
he got combative with security.   The Medical Board Report 
contained the following information. 

		Upon admission, patient stated he was on leave from
		North Island, California enroute to NAS, Lemoore, 
		California.  He reported that he had been UA for
		about a week and that he had been living in several 
		of the Los Angeles hotels.  

Upon intake, he was mentally confused and 
tangential.  He indicated he had been 
hospitalized twice at the Veterans 
Administration Hospital in Waco, Texas 
between his first and second enlistments.  
He stated that his first hospitalization 
was in 1982 for four days.  That 
hospitalization occurred approximately six 
months after the completion of first 
enlistment.  The second hospitalization was 
approximately one year later.  He stated he 
was hospitalized for about a month at which 
time he was given Haldol for mental 
confusion and psychotic behavior.  He 
indicated that he did not tell his 
recruiter about his two psychiatric 
hospitalizations at the time of his second 
enlistment in the Navy.  

See January 1985 Report of Medical Board Examination 

The Veteran was diagnosed with chronic, undifferentiated type 
schizophrenia.  It was noted that it was manifested by repeated 
episodes of schizophrenia, social withdrawal, inappropriate 
affect, and looseness of association.  It was noted that he had a 
predispoisition for schizoid personality disorder and that his 
precipitating stress was the routine stress of military life.  
The January 1985 report identified the Veteran's schizophrenia as 
"EPTE/AGG" (existed prior to entrance into service and 
aggravated by service).  The Veteran was referred to the Central 
Evaluation Board.  

The Veteran was admitted from January 1985 through April 1985 
during which time he underwent a full Physical Evaluation Board.  
In March 1985 the Physical Evaluation Board found the Veteran to 
be unfit for military service because of his schizophrenia.  The 
Central Physical Evaluation Board determined that schizophrenia 
preexisted the Veteran's period of military service and was not 
aggravated by his military service.  

Since the Veteran's discharge from service to present day the 
Veteran has sought medical treatment for his psychiatric 
problems, including his schizophrenia.  On the Veteran's April 
1992 application for Social Security Disability he stated that 
his schizophrenia first began to bother him in February 1982.  

In January 2008, the Board found that the matter of entitlement 
to service connection for a psychiatric disorder needed to be re-
adjudicated in light of the records from his second period of 
service.  In the Remand, the Board requested an examination and 
medical opinion regarding the likelihood that the psychiatric 
disorder was due to or aggravated by either period of active duty 
service. 


At the Veteran's August 2009 VA examination the examiner noted 
the following: 

		Veteran's first tour was uneventful, however by
		his second enlistment, his service medical record
		indicate [sic] that he reported that [he] had been 
hospitalized
		at Waco VAMC acute psychiatric unit on 2 
      occasions prior to that enlistment.  He was eventually
      medically discharged on account of bizarre 
      behavior probably due to psychosis.  

Report of August 2009 VA examination

It was noted that the Veteran's current psychosocial functional 
status was impaired in several areas: social, family 
relationships, leisure pursuits, vocational activities.  The 
examiner noted the Veteran's history of inpatient and outpatient 
treatment.  It was noted that some of the Veteran's 
hospitalizations have been in the setting of alcohol 
intoxication.  He was diagnosed with Axis I diagnosis of 
schizophrenia, chronic paranoid type, alcohol abuse, and cannabis 
abuse.  The examiner noted review of the Veteran's records of 
psychiatric treatment inservice and subsequent to service.  The 
examiner noted that the critical piece of evidence reviewed was 
the medical board evaluation conducted by the Navy in 1985 by a 
two neurologists and a psychiatrist. 

Responding to the Board's request for an opinion as to the 
likelihood that the Veteran's psychiatric problems were due to or 
aggravated by either of the Veteran's periods of active duty, the 
examiner gave the following opinion:

There is less than [a] 50% chance that [the Veteran's] 
schizophrenia is etiologically related (incurred in or
aggravated by) either periods [sic] of his military 
service.  
Although, the precise etiology of schizophrenia 
remains
a subject of much scientific discussion, there are 
several 
factors etiologically related this disorder, including 
genetic, environmental toxins, infective agents etc.  
None of these
appear to be related to military service [sic]. 

Report of VA examination performed August 2009, signed September 
2009

The examiner provided the following detailed rationale as to his 
conclusion that the Veteran's psychiatric problems were not due 
to or aggravated by either period of service:  

1) [The Veteran] appears to have genetic 
loading for psychosis; 2 siblings have that 
history; the presence of schizophrenia in a 
family member significantly increases the 
risk in a sibling.  2) According to the 
medical board report dated 01/29/1985 and 
referenced above, "upon intake, he was 
mentally confused and tangential.  He 
indicated that he had been hospitalized  
twice at the Veterans Administration 
Hospital in Waco  between his first and 
second enlistments.  Hestated [sic] that 
his first hospitalization in 1982 for four 
months.  That  hspitalization [sic] 
occurred approximately 6 months after  the 
completion of hisfirst [sic] enlistment.  
The second hospitalization was 
approximately one yr later.  Hestatedhe 
[sic] was hospitalized for about a month at 
which time he wasgiven [sic] Hadol for 
mental confusion  and psychotic behavior"  
This indicates that schizophrenia  began in 
the period between his 2 enlistments and 
therefore couldnot [sic] have been incurred 
in the military.  Furthermore, there is 
noevidence [sic] that his military 
activities aggrevated [sic] symptoms of 
schizophrenia in anay [sic]way.  

Report of VA examination performed August 2009, signed September 
2009

After a careful review of the Veteran's claims file, including 
the medical evidence above, the Board finds that the Veteran's 
schizophrenia is not directly related to his first period of 
military service.  Schizophrenia was not shown at entrance.  The 
Veteran's service treatment records are silent for any treatment 
or diagnosis of schizophrenia during his first period of service.  
The Veteran was found to be psychiatrically normal on his 
examination prior to separation from this first period of active 
duty service.  In addition it was noted by the August 2009 VA 
examiner that the Veteran's "first tour was uneventful."  
Therefore, the Board finds that there is no evidence that the 
Veteran had psychiatric problems including schizophrenia  during 
this first period of active duty service.  

The Board notes that service connection for a "chronic disease," 
such as a psychosis, may be granted if manifest to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. 
§ 3.384, the term "psychosis" is defined so as to include brief 
psychotic disorder, delusional disorder, psychotic disorder due 
to general medical condition, psychotic disorder not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.   Here, the Board finds 
that the Veteran does not warrant service connection on a 
presumptive basis since the medical evidence shows that his first 
psychiatric diagnosis of a psychosis was more than one year after 
his November 1981 separation from military service. 

While the Veteran asserts that his schizophrenia began in 1982, 
and he reported on his Social Security application that his 
problems began in 1982, the Board notes that the medical evidence 
of record is against a finding that a psychosis was shown to a 
compensable degree in the first post service year.  In fact, the 
only treatment he received in the first post service year was for 
a personality disorder and alcohol/drug problems.  Schizophrenia 
was not shown until 1983.  

The Board notes that the January 1985 Medical Board stated that 
the Veteran reported being hospitalized in 1982 for four days six 
months after service; however, there is no evidence in the 
Veteran's claims file to support that assertion and the only 
evidence of record of being seen in 1982 was his December 1982 
treatment for dependent personality disorder and it was 
specifically noted that hospitalization was not needed.  
Therefore, the Board finds that there is no evidence supporting, 
and a good deal of evidence against, a finding that a psychosis, 
including schizophrenia, was manifest to a compensable degree 
within the first post service year.   he was diagnosed with 
schizophrenia within one year after his first period of service. 

In addition, the only opinion of record is against the Veteran's 
claim; the August 2009 VA examiner stated that "there was less 
than 50% chance that the Veteran schizophrenia is etiologically 
related (incurred in or aggravated by) either periods of his 
military service."  Therefore, the Board finds that there is no 
medical evidence, including opinions, to indicate that the 
Veteran's schizophrenia is due to his first period of military 
service.  A veteran seeking disability benefits must establish 
not only the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).  Here, that has not been done.  Therefore, 
without evidence indicating that the Veteran's schizophrenia is 
related to his first period military service, then service 
connection on a direct basis must be denied.   

As noted above, the Veteran sought mental health treatment prior 
to his second period of service and was diagnosed with 
schizophrenia prior to his second period of service.  While the 
Veteran concealed this from his entrance examiners, the medical 
records on file clearly show that schizophrenia was first 
manifest prior to the second period of active duty service.  The 
August 1984 RO decision denying service connection for 
schizophrenia is another piece of evidence indicating that the 
Veteran had this problem prior to entrance into his second period 
of service.  

The Board turns next to the question of whether schizophrenia was 
aggravated beyond normal progression by the second period of 
active duty service.  After a careful review of the Veteran's 
claims file the Board finds that though the Veteran's 
schizophrenia preexisted his second period of service it was not 
aggravated beyond a natural progression and service connection 
must be denied.  

Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been 
aggravated by service, where there is an increase in disability 
during such war service, unless there is clear and unmistakable 
evidence that the increase in disability is due to the natural 
progress of the condition.  Aggravation may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having the 
effect of ameliorating disease or other conditions incurred 
before enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service. 38 C.F.R. § 
3.306(b).

In deciding a claim based on aggravation, after having determined 
the presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service and then whether this constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 38 C.F.R. 
§ 3.306(b).

Between his two periods of active duty service, the Veteran had 
reserve duty.  Records show the Veteran was released from paid 
drill status because he refused to share his VA hospitalization 
records.  When he reenlisted he failed to report any mental 
health treatment or any hospitalizations related to any 
psychiatric disability.  In addition, it is noted that he 
personally denied any psychiatric disability to his recruiter.  
Once schizophrenia became apparent, the Veteran was released from 
his second period of active duty because of his schizophrenia.  

Turning to the question of whether the Veteran's schizophrenia 
increased in severity during his second period of active duty 
service, the Board notes that the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability. Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002).  First, the Board finds that 
there is no specific evidence on file indicating that the 
Veteran's schizophrenia symptoms increased during this second 
period of service or after service; instead, the Board finds that 
the Veteran's reported symptoms were the same prior to his second 
enlistment, during the few months of his second enlistment, and 
at separation from this period.  Even if it were conceded for the 
sake of argument that the symptoms did increase in severity 
during this second period of service, the medical opinions of 
specifically indicate that the schizophrenia was not aggravated 
beyond normal progression by such service.  This was the finding 
on the final medical board examination in March 1985.  In 
addition, the 2009 VA examiner specifically stated "there is no 
evidence that his military activities aggravated symptoms of 
schizophrenia in any way."  Schizophrenia, first shown more than 
a year after the first period of active duty service, and well 
documented prior to the second, was not aggravated beyond the 
natural progression of this disorder by the second period of 
service.  Service connection must be denied.    

The Board notes that competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  Competent medical evidence may also include 
statements conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific articles 
and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  
Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).

Importantly, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 
124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on a 
medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  
While the Veteran can testify to his symptoms and to what doctors 
diagnose him with, he is not competent to make medical findings 
as to what aggravated his symptoms or whether his symptoms 
progressed beyond the natural progression during any given 
period.  While the Board has considered the Veteran's statements 
about such, the Board is compelled to find that the medical 
evidence regarding these matters is more probative than 
assertions by the Veteran.  As stated above, the uncontroverted 
medical evidence shows that the Veteran's schizophrenia was not 
due to or aggravated by either period of active duty military 
service. 

In sum, the Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a 
psychiatric disability on the basis of direct service connection 
and on the basis of aggravation.  First, the Veteran's service 
treatment records from his first period of service show that he 
was not treated for or diagnosed with a psychiatric condition 
during service.  Additionally, there is no medical evidence that 
shows the Veteran's schizophrenia is related to his first period 
of military service.  Second, while the Veteran's schizophrenia 
preexisted his second period of military service.  Third, 
schizophrenia was not aggravated beyond a natural progression 
during or by the second period of active service.  Accordingly, 
the claim for service connection for a psychiatric disorder is 
denied. 



ORDER

Service connection for a disability manifested by hematuria is 
denied.

Service connection for a psychiatric disorder is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


